 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   THOMAS LAND & DEVELOPMENT,                          Case No.: 18-CV-1896-AJB-NLS
     LLC,
12
                                  Plaintiff,             ORDER DENYING DEFENDANT’S
13   v.                                                  MOTION FOR SANCTIONS
     VRATSINAS CONSTRUCTION                              (Doc. No. 10)
14
     COMPANY, an Arkansas corporation; et
15   al.,
16                                     Defendants.
17
18         Defendant moves the Court for sanctions under Federal Rule of Civil Procedure 11
19   arguing Plaintiff “assert[ed] claims against defendant Vratsinas Contruction Company [ ]
20   that even a cursory investigation would have revealed are both factually and legally
21   groundless. . . .” (Doc. No. 10-1 at 4.)
22         Federal Rule of Civil Procedure 11 provides in pertinent part, that when an attorney
23   presents a signed paper to a court that attorney is certifying that to the best of his or her
24   “knowledge, information and belief, formed after an inquiry reasonable under the
25   circumstances ... the claims, defenses, and other legal contentions are warranted by existing
26   law or by nonfrivolous argument for extending, modifying, or reversing existing law or for
27   establishing new law.” Fed. R. Civ. P. 11(b)(2). When one party seeks sanctions against
28   another, a court must first determine whether any provision of Rule 11(b) has been violated.
                                                     1

                                                                                18-CV-1896-AJB-NLS
 1   Warren v. Guelker, 29 F.3d 1386, 1389 (9th Cir. 1994). A finding of subjective bad faith
 2   is not required under Rule 11. See Smith v. Ricks, 31 F.3d 1478, 1488 (9th Cir. 1994)
 3   (“Counsel can no longer avoid the sting of Rule 11 sanctions by operating under the guise
 4   of a pure heart and empty head.”). “Instead, the question is whether, at the time the paper
 5   was presented to the Court (or later defended) it lacked evidentiary support or contained
 6   ‘frivolous’ legal arguments.” Odish v. CACH, LLC, No. 12cv1710-AJB (DHB), 2012 WL
 7   5382260, at *3 (S.D. Cal. Nov. 1, 2012). If the court determines a Rule 11 violation
 8   occurred, “the court may impose an appropriate sanction on any attorney, law firm, or party
 9   that violated the rule or is responsible for the violation.” Fed. R. Civ. P. 11(c)(1) (emphasis
10   added).
11         Defendant argues “the claims asserted by Thomas Land against Vratsinas in the
12   Complaint are factually frivolous.” (Doc. No. 10-1 at 12.) Accordingly, Defendant claims
13   “there is no basis for a finding that Mr. Lazo conducted a reasonable or competent inquiry
14   into the factual underpinnings of Thomas Land’s claims against Vratsinas prior to filing to
15   the Complaint.” (Id. at 13.) Defendant also alleges Plaintiff’s complaint is also legally
16   frivolous “because [the claims asserted] are barred by general release contained in the 2015
17   Settlement Agreement, governed by Georgia law.” (Id.)
18         The Court finds Plaintiff’s claims are not factually or legally baseless. Although the
19   Court granted Defendants’ dismissal motions, the Court granted Plaintiff leave to amend.
20   Because the Court granted leave to amend, the Court inferred the factual and legal grounds
21   of Plaintiff’s complaint were not completely baseless—otherwise it would have denied
22   leave to amend. “A claim is not objectively baseless as long as there is ‘some plausible
23   basis’ for the argument, even if that basis is ‘quite a weak one.’” Simpson v. Cal. Pizza
24   Kitchen, Inc., No. 13-cv-164-JLS (JMA), 2013 WL 12114487, at *3 (S.D. Cal. Oct. 23,
25   2013) (citing United Nat. Ins. Co. v. R & D Latex Corp., 242 F.3d 1102, 1117 (9th Cir.
26   2001)) (emphasis in original). Although the Court wonders how Plaintiff will prove some
27   of its claims—alter ego theory, for example—at this stage the Court finds the allegations
28   are not completely baseless and has given Plaintiff an opportunity to prove it. However,
                                                    2

                                                                                  18-CV-1896-AJB-NLS
 1   the Court’s granting Plaintiff leave to amend now does not preclude a future motion for
 2   sanctions from being allowed.
 3         As to Defendant’s arguments surrounding the 2015 global settlement, this is the first
 4   the Court is hearing about this. Defendants’ two motions to dismiss do not reference a
 5   general release or a settlement agreement.
 6         Accordingly, the Court DENIES Defendant’s motion for sanctions without
 7   prejudice. (Doc. No. 10.)
 8         IT IS SO ORDERED.
 9   Dated: August 14, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3

                                                                               18-CV-1896-AJB-NLS
